Case 8:17-cv-02274-DOC-DFM Document 273-16 Filed 10/21/19 Page 1 of 6 Page ID
                                 #:7216
Case 8:17-cv-02274-DOC-DFM Document 273-16 Filed 10/21/19 Page 2 of 6 Page ID
                                 #:7217
Case 8:17-cv-02274-DOC-DFM Document 273-16 Filed 10/21/19 Page 3 of 6 Page ID
                                 #:7218
Case 8:17-cv-02274-DOC-DFM Document 273-16 Filed 10/21/19 Page 4 of 6 Page ID
                                 #:7219
Case 8:17-cv-02274-DOC-DFM Document 273-16 Filed 10/21/19 Page 5 of 6 Page ID
                                 #:7220
Case 8:17-cv-02274-DOC-DFM Document 273-16 Filed 10/21/19 Page 6 of 6 Page ID
                                 #:7221
